Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Examiner notes that a statement that claiming that “some or all” art discussed in the specification may not be prior art does fulfill any requirement.  Examiner also notes that this statement is at best confusing considering much of the art mentioned in “Description of Related Art” appears to be between about a century and thirty plus years old. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 21 evaporative deposition source mechanism which has been interpreted as a rigid housing or enclosure having a first side with a first deposition areas and a second side with a second deposition area and equivalents thereto as set forth in the specification at for example para. 47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Based on the amended claims, Examiner now understands that claim 1 is meant to include the explicitly claimed evaporation source mechanism and the implicitly claimed thermal evaporative source coating system, wherein the thermal evaporative coating system includes, at least, a vacuum chamber and a sealing surface that allows for the claimed “operational mating” between the explicitly claimed evaporation source mechanism and the implicitly claimed thermal evaporative coating system.  See, e.g., MPEP 211.02

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
Claim 3, lines 2-3 and 5 recite the limitation "the rotatable evaporative deposition source mechanism”.  There is insufficient antecedent basis for this limitation in these claims.  In order to expedite examination, Examiner has assumed the claims were meant to recite "the rotatable evaporative deposition source mechanism housing” and has examined accordingly.  
Claim 21, line 11 and claim 24, line 3 recite the limitation "the unsealed non-evaporative configuration disposition”.  There is insufficient antecedent basis for this limitation in these claims.  In order to expedite examination, Examiner has assumed the claims were meant to recite "the unsealed non-evaporative configuration” and has examined accordingly.  
Claim 22, lines 2-3 and claim 24, lines 3-4 recite the limitation "the sealed non-evaporative configuration disposition”.  There is insufficient antecedent basis for this limitation in these claims.  In order to expedite examination, Examiner has assumed the claims were meant to recite "the sealed non-evaporative configuration” and has examined accordingly.  
In all instances, clarification and/or correction is requested.  Additionally, Applicant should double-check the claim set for any other similar inconsistencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,833, 031 to Arnold,
Arnold discloses an evaporation source mechanism of a thermal evaporative coating system comprising:  
an evaporative deposition source mechanism housing (Fig. 6, 16) having a first side and a second side (there are 6 sides – 50); 
wherein the evaporative deposition source mechanism is rotatable between a first evaporation configuration and a second evaporative configuration (exposing different sides 50); 
a first deposition area (20) on the first side of the evaporative deposition evaporative deposition source mechanism housing configured to temporarily store a first set of one or more evaporative sources (78,80);
a second deposition area (20) on the second side of the evaporative deposition source mechanism housing configured to temporarily store a second set of one or more evaporative sources (78-80);
wherein in the first evaporative configuration, the first evaporative deposition area is operationally mated to a sealing surface of a vacuum chamber (formed by surface 60 of 50 and contact with substrate, support 12, a platform 24 or another surface) of the thermal evaporative coating system whereby an evaporation material from the first set of the one or more evaporative sources can be evaporated from the first set of the one or more evaporative sources upon energization of the one more evaporative sources to begin the evaporative coating process, while the second set of the one or more evaporative sources are available for loading into the second evaporative deposition area; and 
wherein in the second evaporative configuration, the second evaporative deposition area is configured for energizing the second set of one or more evaporative sources and the second evaporative area is operationally mated to the sealing surface of the vacuum chamber (formed by another surface 60 of 50 and contact with substrate, support 12, a platform 24 or another surface) of the thermal evaporative coating system whereby an evaporation material from the second set of one or more evaporative sources can be evaporated from the second set of the one or more evaporative sources upon energization of the one or more evaporative sources to begin another evaporative coating cycle while the first evaporative deposition area is available for loading with another set of one or more evaporative sources.  
See, e.g., Figs. 1 and 6 and 12A-B and column 2, row 65 through column 3, row 12, column 6, row 66 through column 7, row 61 and column 8, row 20 through column 9, row 3. 
With respect to claims 6 and 7, the first set of the one or more evaporative sources and second set of the one or more evaporative sources include a metal filament evaporation material (78).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold as applied to claims 1 and 6-7 above in view of U.S. Patent Pub. No. 2002/0007796 to Gorokhovsky (1).
Arnold discloses the mechanism substantially as claimed and as detailed above.
However, Arnold fails to explicitly disclose the mechanism further comprising one or more pivot arms having one end connected to a portion of the rotatable evaporative deposition source mechanism housing to enable rotation of the rotatable evaporative deposition source mechanism housing and another end movably connected to the thermal evaporative coating system to facilitate a positioning movement of the rotatable evaporative deposition source mechanism housing with respect to the vacuum chamber of the thermal evaporative coating system.
Gorokhovsky (1) teach provision of a hinge/pivot arm connecting a portion of a rotatable evaporative deposition source mechanism housing (Fig. 6, 44/46) to enable rotation of the rotatable evaporative deposition source mechanism housing and another end movably connected to a thermal evaporative coating system to facilitate a positioning movement of the rotatable evaporative deposition source mechanism housing with respect to a vacuum chamber (42) of the thermal evaporative coating system for the purpose of allowing access thereto (see, e.g., para. 127).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a hinge/pivot arm connecting a portion of a rotatable evaporative deposition source mechanism housing to enable rotation of the rotatable evaporative deposition source mechanism housing and another end movably connected to a thermal evaporative coating system to facilitate a positioning movement of the rotatable evaporative deposition source mechanism housing with respect to the vacuum chamberof the thermal evaporative coating system in Arnold in order to allow access thereto as taught by Gorokhovsky (1).

Claim(s) 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2002/0007796 to Gorokhovsky in view of U.S. Patent No. 6,833,031 to Arnold and U.S. Patent No. 9,482,105 to Gorokhovsky et al.
Regarding claim 21:  Gorokhovsky (1) discloses a coating system substantially as claimed and comprising:  
a vacuum chamber having a sealing surface (Fig. 4, surface between 42 and 44/46) and at least one rotatable wall portion comprising an evaporative deposition source mechanism (44/46 on either side) disposable in an un-sealed non-evaporative configuration (see, e.g., 44/46 on left side of Fig. 4) or a sealed evaporative configuration (see, e.g., 44/46 on left side of Fig. 4), wherein the at least one wall portion has an evaporative configuration inner side and an opposing, non-evaporative configuration outer side, further wherein the inner side includes an inner side evaporative deposition area.
However, Gorokhovsky (1) fail to disclose the outer side having an outer side evaporative deposition area, wherein in the unsealed non-evaporative configuration that at least one wall portion is rotatable such that the evaporative configuration inner side and the opposing, non-evaporative configuration outer side are interchangeable with respect to the sealing surface of the vacuum chamber.
Arnold disclose the provision of a at least one rotatable wall portion comprising an evaporative deposition source mechanism (Fig. 6, 16) disposable in an un-sealed non-evaporative configuration or a sealed evaporative configuration, wherein the at least one wall portion has an evaporative configuration inner side (one of plurality of modular units 50) and an opposing, non-evaporative configuration outer side (another one of plurality of plurality of modular units 50), further wherein the inner side and outer sides respectively include inner side and outer side evaporative deposition areas, wherein in the unsealed non-evaporative configuration that at least one wall portion is rotatable such that the evaporative configuration inner side and the opposing, non-evaporative configuration outer side are interchangeable with respect to a sealing surface for the purpose of allowing a different modular unit to be moved adjacent to or in contact with a substrate such that different processes may be performed using only a single processing apparatus.  See, e.g., Figs. 1 and 6 and 12A-B and column 2, row 65 through column 3, row 12, column 6, row 66 through column 7, row 61 and column 8, row 20 through column 9, row 3. 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the inner side and outer sides respectively include inner side and outer side evaporative deposition areas, in modified Gorokhovsky (1), wherein in the unsealed non-evaporative configuration that at least one wall portion is rotatable such that the evaporative configuration inner side and the opposing, non-evaporative configuration outer side are interchangeable with respect to the sealing surface in order to allow a different modular unit of the plurality to be moved adjacent to or in contact with a substrate such that different processes may be performed using only a single processing apparatus as taught by Arnold.  
Gorokhovsky (1) also fail to explicitly disclose a door disposable in an unsealed open disposition or a sealed, vacuum-maintaining closed disposition.
Gorokhovsky et al. (2) teach providing a vacuum chamber with a door (Fig. 1, 16) disposable in an unsealed open disposition or a sealed, vacuum maintaining disposition for the purpose of loading substrates to be coated (see, e.g., column 8, rows 7-13).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively file to have provided the vacuum chamber of Gorokhovsky (1) with a door disposable in an unsealed open disposition or a sealed, vacuum maintaining disposition in order to load substrates to be coated as taught by Gorokhovsky et al. (2).

With respect to claim 22, Gorokhovsky (1) may further comprise a evaporative source port (not numbered, but communicating port necessarily provided in order to perform deposition) in the sealing surface of the vacuum chamber, wherein in the sealed deposition/evaporative configuration disposition, the inner side deposition area is operatively engaged with the deposition/evaporative source port.  

With respect to claim 24, Gorokhovsky (1) teach that the at least one wall portion may have a configuration wherein the at least one rotatable wall portion is hingedly connected (see, e.g., para. 127) to the vacuum chamber so as to dispose the at least one rotatable wall portion in one of the unsealed non-deposition configuration disposition and the sealed deposition configuration disposition.   

With respect to claim 25, modified Gorokhovsky (1), the inner side and outer side deposition areas are configured to respectively contain one or more evaporative source materials according to the combined teachings addressed above.  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over in modified Gorokhovsky (1) as applied to claims 21-22 and 24-25 above and further in view of U.S. Patent No. 4,556,471 to Bergman et al.

Modified Gorokhovsky (1) disclose the system substantially as claimed and as described above.

However, Gorokhovsky (1) fail to disclose the system further comprising one or more electrical contacts on the sealing surface of the vacuum chamber, wherein the one or more electrical contacts are configured to provide power to the inner side deposition area in the evaporative configuration.  

Bergman et al. disclose the provision of one or more electrical contacts (12 and 18) as part of a coating system on a sealing surface of a vacuum chamber for the purpose of providing power to a deposition area in an evaporative configuration (see, e.g., column 10, row  49-column 11, row 42).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided one or more electrical contacts as part of the modified coating system Gorokhovsky (1) in order to provide power to a deposition area in an evaporative configuration as taught by Bergman et al.

Response to Arguments
Applicant's arguments, remarks and amendments filed 17 November 2022 have been fully considered.  However, either they are moot based on the modified rejections presented above or they are not persuasive.
To be clear, Examiner does not believe that sputter coating and evaporative coating are the same and/or 100% interchangeable, rather that it is known and obvious in the art to those of ordinay skill and fairly applying that skill that there are some apparatus features which can be adapted to suit apparatus for performing the two processes.  
As has been previously detailed, any information for consideration by Examiner should be filed in a proper IDS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5324552 discloses a rotatable thermal evaporative housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716